MARCHIANO, P. J., Concurring.
I concur in the result and trumpet Justice Felix Frankfurter’s imperative on the rules of statutory construction: “ \ . . Read the statute; . . . read the statute; . . . read the statute!’ ’1
I have read and reread the statute in context as part of title 5, division 1, part 1, chapter 1 of the Government Code.2 Government Code section 50079 is plain and clear on its face. Authorized by article XIII A, section 4, of the California Constitution, section 50079 enables school districts to impose qualified special taxes, defined as “special taxes that apply uniformly to all taxpayers or all real property within the school district,” and exempt taxpayers 65 years of age or older and persons receiving Supplemental Security Income for a disability regardless of age. (Id., subd. (b)(1).) The statute provides no more, no less.3
Within the statutory framework of article 3.8, section 50079 is immediately followed by section 50079.1 whereby the Legislature specifically authorized community college districts to impose differentiated nonuniform taxes for unimproved real property as opposed to other property: “special taxes shall be applied uniformly to all taxpayers or real property within the district, except that unimproved property may be taxed at a lower rate than improved property.” By contrast with section 50079, a reader looking for guidance can see section 50079.1 provides more than section 50079 does, with a clearly expressed differentiation for improved and unimproved property.
Respondent does not seek a construction of section 50079, but an enlargement of it, so that what was omitted intentionally or inadvertently may be included within its scope. We do not have the power to ignore the commonsense reading of the words “apply uniformly to all taxpayers or all real property” to judicially supply a meaning that may seem wiser than what was *171omitted at the time of enactment. (§ 50079, subd. (b)(1).) We take the statute as we find it and assume the Legislature used common words with a common meaning as used in everyday speech, recognizing that “[w]e must not, however, be slaves to the tyranny of literalness so that we construe a statute in a way that yields ‘a grotesque caricature of the Legislature’s purpose’ ” or leads to an absurd result. (Unzueta v. Ocean View School Dist. (1992) 6 Cal.App.4th 1689, 1703 [8 Cal.Rptr.2d 614] (dis. opn. of Gilbert, J.).) There is nothing in the statute to suggest that we should deviate from the straightforward and literal sense of the words “apply uniformly” to carve out subclasses or follow a special vernacular used in unrelated tax cases by tax specialists. To go beyond the plain meaning of the words to construe a statute in a way that may seem better policy to us is to usurp a power that our Constitution has entrusted to our elected Legislature. If the language of the statute is unambiguous, the Legislature is presumed to have meant what it said, and the plain meaning governs. (Hunt v. Superior Court (1999) 21 Cal.4th 984, 1000 [90 Cal.Rptr.2d 236, 987 P.2d 705].) Measure H has laudatory goals to provide critically needed additional school financing for the Alameda Unified School District; but we cannot rewrite an enabling statute, nor enlarge or contract it, where the words do not allow any other plain meaning.
The majority opinion discussion on legislative history, including later related legislation, is interesting, and arguably supportive of the result, but is unnecessary for contextual construction in this instance and is not controlling where the statute means what it says.4 As Justice David Sills explained in Halbert’s Lumber, Inc. v. Lucky Stores, Inc. (1992) 6 Cal.App.4th 1233, 1238 [8 Cal.Rptr.2d 298]: “it is the language of the statute itself that has successfully braved the legislative gauntlet. It is that language which has been lobbied for, lobbied against, studied, proposed, drafted, restudied, redrafted, voted on in committee, amended, reamended, analyzed, reanalyzed, voted on by two houses of the Legislature, sent to a conference committee, and, after perhaps more lobbying, debate and analysis, finally signed ‘into law’ by the Governor. The same care and scrutiny does not befall the committee reports, caucus analyses, authors’ statements, legislative counsel digests and other documents which make up a statute’s ‘legislative history.’ ”
*172Measure H attempts to impose classification-based taxes which section 50079 does not begin to hint at authorizing. I would reverse because the language of the statute compels that result.
Respondent’s petition for review by the Supreme Court was denied June 12, 2013, S209992.

 Quoted by Justice Roberts in In re England (D.C. Cir. 2004) 363 U.S. App.D.C. 29 [375 F.3d 1169, 1182].


 All further statutory references refer to the Government Code unless otherwise indicated.


 Section 50079 became effective July 2, 1987, and later was amended, effective January 1, 2007. At all times the Legislature defined “qualified special taxes” to mean special taxes that apply uniformly to all taxpayers or all real property within the school district. The Legislature has not changed the limitation of uniform application.


 See Kaufman & Broad Communities, Inc. v. Performance Plastering, Inc. (2005) 133 Cal.App.4th 26 [34 Cal.Rptr.3d 520] for an indepth discussion of the proper consideration of legislative history evidence. Many items contained in a bill history file are not admissible as extrinsic evidence, such as proponents’ statements about the bill’s purpose without evidence they were communicated to the Legislature as a whole, individual legislators’ expressions of their subjective intent, and memorandum from outside counsel for interested parties to proponents. (Id. at pp. 37-39.)